166 F.3d 1220
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William Anthony DODDS, Plaintiff-Appellant,v.Dr. Del MURO,; Dr. (NFN) Stowers; D. Navarro, P.A.; (NFN)Satterfield, Assistant Health Administrator; (NFN) Smith,Health Administrator; (NFN) Salazar, P.A., and/or MedicalStaff; Shawn Krick, Lab Tech/Radiologist, Defendants-Appellees.
No. 98-3105.
United States Court of Appeals, Tenth Circuit.
Jan. 15, 1999.

Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
PORFILIO, J.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f); 10th Cir.  R. 34.1(G).  The case is therefore ordered submitted without oral argument.


2
Plaintiff William Anthony Dodds appeals from an order of the district court granting summary judgment to defendants in this case brought pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).  We affirm.


3
In his complaint, Mr. Dodds claimed defendants violated his Eighth Amendment rights because they were deliberately indifferent to his serious medical needs.  Mr. Dodds alleged that defendants failed to timely read the results of tuberculin tests administered after his admission to the prison and, after a positive result, failed to administer treatment in a timely fashion.


4
The district court held that summary judgment for defendants was appropriate as Mr. Dodds could not show that the delay in treatment resulted in substantial harm.  Upon review of the record and the parties' briefs on appeal, we agree that Mr. Dodds has failed to state a viable Eighth Amendment claim.  See Farmer v. Brennan, 511 U.S. 825, 835, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (to prevail on Eighth Amendment cruel and unusual punishment claim, inmate must show defendants were deliberately indifferent to his serious medical needs).  At best, Mr. Dodds has only presented a claim of negligence.


5
The judgment of the United States District Court for the District of Kansas is AFFIRMED for substantially the reasons stated herein.  All pending motions are DENIED as moot.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3